[Cite as Maxim Ents., Inc. v. Haley, 2011-Ohio-6734.]


STATE OF OHIO                    )                      IN THE COURT OF APPEALS
                                 )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

MAXIM ENTERPRISES, INC.                                 C.A. No.    25459

        Appellee

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
STEPHEN T. HALEY                                        COURT OF COMMON PLEAS
                                                        COUNTY OF SUMMIT, OHIO
        Appellant/Cross-Appellee                        CASE No.   CV 2008-07-5093

        and

BAC FIELD SERVICES CORP.

        Defendant/Cross-Apellant

                                 DECISION AND JOURNAL ENTRY

Dated: December 28, 2011



        DICKINSON, Judge.

                                            INTRODUCTION

        {¶1}    Stephen Haley has attempted to appeal an order of the trial court granting Bank of

America’s motion to vacate judgment. According to Mr. Haley, Countrywide Field Services

Corporation hired Maxim Enterprises to inspect and preserve its real properties. Maxim, in turn,

hired subcontractors to perform the work. When Countrywide did not pay Maxim, Maxim did

not pay the subcontractors. After some of the subcontractors assigned their rights to Mr. Haley,

Maxim sued Mr. Haley and those subcontractors, alleging that the assignments were invalid. Mr.

Haley subsequently filed a third-party complaint against Countrywide. Because Countrywide

had been purchased by Bank of America, he named “Bank of America fka Countrywide Field
                                                 2


Services Corporation” in his complaint. When Bank of America did not answer, Mr. Haley

obtained a default judgment against it. Bank of America subsequently moved to vacate the

judgment under Rule 60(B) of the Ohio Rules of Civil Procedure, arguing that Mr. Haley did not

name the correct entity. The trial court granted Bank of America’s motion. Mr. Haley has

attempted to appeal, assigning as error that the trial court incorrectly granted Bank of America’s

motion to vacate.    We dismiss the attempted appeal because the trial court’s order is not

appealable under Rule 54(B) of the Ohio Rules of Civil Procedure.

                                         JURISDICTION

       {¶2}    Under the Ohio Constitution, Ohio’s courts of appeals “have such jurisdiction as

may be provided by law to review and affirm, modify, or reverse judgments or final orders of the

courts of record inferior to the court of appeals within the district . . . .” Ohio Const. Art. IV §

3(B)(2). The Ohio Supreme Court has held that Article IV Section 3(B)(2) “empower[s] the

General Assembly to alter the appellate jurisdiction of the Court of Appeals.” State v. Collins,

24 Ohio St. 2d 107, 108 (1970). The Ohio General Assembly, in Section 2501.02 of the Ohio

Revised Code, has provided that the courts of appeals “shall have jurisdiction . . . to review,

affirm, modify, set aside, or reverse judgments or final orders of courts of record inferior to the

court of appeals within the district . . . .” See also R.C. 2505.03(A) (providing that “[e]very final

order, judgment, or decree of a [lower] court . . . may be reviewed on appeal[.]”). “It is a basic

principle of our system of appellate procedure that only judgments and final orders are subject to

review.” Humphrys v. Putnam, 172 Ohio St. 456, 457 (1961).

       {¶3}    Even if a trial court’s journal entry is a judgment or final order, it is not

appealable if it does not comply with the rules prescribed by the Ohio Supreme Court regarding

the timing of appeals.    Under Article IV Section 5(B) of the Ohio Constitution, the Ohio
                                                 3


Supreme Court has authority to “prescribe rules governing practice and procedure in all courts of

the state . . . .” Exercising that authority, the Supreme Court has prescribed the Ohio Rules of

Civil and Appellate Procedure, which contain requirements regarding the timing of appeals. See

Alexander v. Buckeye Pipe Line Co., 49 Ohio St. 2d 158, 159-60 (1977) (“Questions involving

the joinder and separation of claims and the timing of appeals are matters of practice and

procedure within the rule-making authority of this court . . . .”). For instance, under Rule 54(B)

of the Ohio Rules of Civil Procedure, “[if] more than one claim for relief is presented in an

action . . . or when multiple parties are involved, the court may enter final judgment as to one or

more but fewer than all of the claims or parties only upon an express determination that there is

no just reason for delay.”

       {¶4}    The Ohio Supreme Court has held that, if Rule 54(B) is applicable, a judgment

must comply with it to be appealable. Whitaker-Merrell Co. v. Geupel Constr. Co., 29 Ohio St.
2d 184, 186 (1972). Accordingly, to determine whether a trial court’s journal entry is appealable

in a multiple party or multiple claim case, we engage in a two-step analysis examining (1)

whether it is a judgment or final order under Sections 2501.02 and 2505.03 of the Ohio Revised

Code and (2) whether it complies with Rule 54(B) of the Ohio Rules of Civil Procedure. See

Sullivan v. Anderson Twp., 122 Ohio St. 3d 83, 2009-Ohio-1971, at ¶10 (“The general rules

regarding final appealable orders in multiparty and/or multiclaim cases involve the tandem of

R.C. 2505.02(B) for substance and Civ.R. 54(B) for procedure.”).

       {¶5}    We will focus on the second step of the analysis because, under Section

2505.02(B)(3), “[a]n order that vacates or sets aside a judgment” is a “final order.” As noted

previously, under Civil Rule 54(B), “[if] more than one claim for relief is presented in an action .

. . or when multiple parties are involved, the court may enter final judgment as to one or more
                                                   4


but fewer than all of the claims or parties only upon an express determination that there is no just

reason for delay.” “In the absence of a determination that there is no just reason for delay, any

order or other form of decision, however designated, which adjudicates fewer than all the claims

or the rights and liabilities of fewer than all the parties, shall not terminate the action as to any of

the claims or parties . . . .” Id.

        {¶6}    This case has involved numerous claims by numerous parties. Some of those

claims have been resolved, but others have not. It is not necessary to list all of the parties and

their claims in this opinion.        We have reviewed the trial court’s order granting Bank of

America’s motion to vacate judgment and note that it does not resolve all of the outstanding

claims or determine that “there is no just reason for delay.” Accordingly, the order is not

appealable under Civil Rule 54(B). Greenpoint Mortgage Funding Inc. v. Kutina, 9th Dist.

24275, 2011-Ohio-2241, at ¶9; Milton Banking Co. v. Dulaney, 182 Ohio App. 3d 634, 2009-

Ohio-1939, at ¶8 (concluding that order granting relief from judgment under Civil Rule 60(B) for

one defendant was not appealable because it did not satisfy Civil Rule 54(B) requirements). The

attempted appeal is dismissed.

                                           CONCLUSION

        {¶7}    The trial court’s order does not resolve all of the outstanding claims or contain a

determination that there is no just cause for delay. Mr. Haley’s attempted appeal is dismissed.

                                                                                    Appeal dismissed.




        Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                5


period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant/Cross-Appellee.




                                                    CLAIR E. DICKINSON
                                                    FOR THE COURT

CARR, P.J.
CONCURS IN JUDGMENT ONLY

MOORE, J.
CONCURS IN JUDGMENT ONLY



APPEARANCES:

JEFFREY C. MILLER, Attorney at Law, for Appellant/Cross-Appellee.

JAMES S. WERTHEIM and MONICA LEVINE LACKS, Attorneys at Law, for
Appellee/Cross-Appellant.